DETAILED ACTION
	Examiner acknowledges applicant’s submission of IDS dated 7/7/2022 under QPIDS program.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2022 was filed after the mailing date of the Notice of Allowance on 7/7/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see, filed 12/20/2021, with respect to office action dated 9/20/2021 have been fully considered and are persuasive.  The rejections of 9/20/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hyunseok Park (#74,833) on 8/17/2022.
	The application has been amended as follows:
Claim 1. (currently amended):  A thermal conductivity measuring device comprising:
a sample container within a heat insulating material that has a plurality of storage sections, wherein the heat insulating material has a measurement hole;
an induction heater surrounding the heat insulating material;
a drive unit that is configured to move the plurality of storage sections of the sample container; and
a radiation thermometer that is configured to measure a temperature of a surface of the sample container, wherein
a standard sample having known thermal conductivity is installed in at least one of the storage sections, and an object sample which is needed to obtain thermal conductivity is installed in the other storage sections.

Claim 3. (currently amended):  A heating device comprising:
an induction heat source;
a sample container that is provided on an upper surface or a side surface of the heat source and has a plurality of storage sections;
a drive unit that is configured to rotate the heat source and thereby rotate the sample container together with the heat source;
a radiation thermometer that is configured to measure a temperature of a surface of the sample container; and
a heat-insulating material that covers at least a portion of a surface of the heat source,
wherein the heat-insulating material forms at least a space that surrounds the sample container,
wherein a surface of the sample container opposite to the heat source is exposed to the space that is surrounded by the heat-insulating material, and
wherein the heat-insulating material has 
a first part which surrounds a lateral side of the heat source, 
a second part which surrounds an upper side of the heat source, and 
a third part which surrounds a lower side of the heat source, 
wherein 
the first part and the third part forms a first space in which the heat source is provided, and 
the second part forms a second space in which the sample container is provided, 
a thickness of the first part is larger than that of the second part, and 
the second part has a temperature measurement hole for the radiation thermometer.

Claim 5.(currently amended):  A thermal conductivity measuring method comprising:
a measurement step of moving a standard sample and an object sample within a sample container within a heat insulating material that has a plurality of sections to measure temperatures of the standard sample and the object sample at same position, wherein the heat insulating material has a measurement hole;
a heating step using an induction heater surrounding the heat insulating material; and
a derivation step of obtaining a thermal conductivity of the object sample in a measurement environment on the basis of the respective temperatures measured in the measurement step.

Claim 7. (currently amended):  A quality assurance method comprising:
a measurement step of moving a first standard sample having a first thermal conductivity value, a second standard sample having a second thermal conductivity value, and an object sample within a sample container within a heat insulating material that has a plurality of sections, and measuring temperatures of the first standard sample, the second standard sample, and the object sample at same position, respectively, wherein the heat insulating material has a measurement hole; 
a heating step using an induction heater surrounding the heat insulating material; and
a determination step of determining whether or not a measured third temperature of the object sample falls between a first temperature of the first standard sample and a second temperature of the second standard sample that are measured.

Reasons for Allowance
Claims 1-3, 5-10, and 12-18 are allowed.  
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a thermal conductivity measuring device comprising a motorized sample container that has a plurality of storage sections, a radiation thermometer that is configured to measure a temperature of a surface of the sample container, the sample holder is surrounded by an insulating material having a measurement hole and an induction heater surrounding the heat insulating material, wherein a standard sample having known thermal conductivity is installed in at least one of the storage sections, and an object sample which is needed to obtain thermal conductivity is installed in the other storage sections.

The closest reasonable prior art reference is Oyanagi et al. (2011/0111171) teaches a thermal conductivity measurement device having a storage section and a radiation thermometer. However, Oyanagi does not teach a movable sample container having plurality of sections.

The secondary reference, Hart et al. (2012/0212729), teaches an oil-water separator having plurality of storage sections.  However, Hart does not teach measuring thermal conductivity.

	The newly submitted reference Tetsuya et al. (JPH09222404) teaches thermal conductivity measuring device with sample and reference installed in different section and a drive unit.  However, Tetsuya does not teach the sample holder is surrounded by an insulating material having a measurement hole and an induction heater surrounding the heat insulating material.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a thermal conductivity measuring device comprising a motorized sample container that has a plurality of storage sections, the sample holder is surrounded by an insulating material having a measurement hole and an induction heater surrounding the heat insulating material, a radiation thermometer that is configured to measure a temperature of a surface of the sample container, wherein a standard sample having known thermal conductivity is installed in at least one of the storage sections, and an object sample which is needed to obtain thermal conductivity is installed in the other storage sections.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855